                                                                                     FILED IN OPEN COURT
                                                                                     ON-+-1...J-...u.;~~~~~
                                                                                        Peter A. Moore, Jr., I rk
                                                                                        US District Court
                                                                                        Eastern District of NC

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:18-CR-00153-D


UNITED STATES OF AMERICA

               v.

JAVON MARQUICE ROGERS


                                      ORDER OF FORFEITURE

       WHEREAS,          pursuant to the entry of a plea of guilty by the

·defendant,         on    August      7,    2018        to   violations         of    21    U.S.C.       §

8 41 (a) ( 1 ) , 21 u . S . C .   §   8 5 6 (a) ( 1 ) , 18 U . S . C .   §§   9 2 2 ( g) ( 1 ) and 9 2 4 ,

and further evidence of record and as presented by the Government,

the Court finds that the following personal property is hereby

forfeitable pursuant to 18 U.S.C. § 924(d) (1), to wit: Any and all

accompanying ammunition, including but not limited to,                                     .45 caliber

ammunition;

       WHEREAS, by virtue of said finding, the United States is

now entitled to possession of said personal property, pursuant

to Fed. R. Crim. P. 32.2(b) (3);

        It is hereby ORDERED, ADJUDGED and DECREED:

        1.     That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United


                                                    1
States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).                    In

accordance with Fed. ·R. Crim. P. 32.2(b) (4) (A), this Order shall

become final as to the defendant at sentencing.

     2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel bf record.

     SO ORDERED.   This   _::f__   day of   /J o...,U\..b..,J   ,   2018.




                                       2
